Citation Nr: 0016348	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  94-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945, and from March 1946 to December 1948.  During 
his first period of service, the veteran was a prisoner of 
war of the German Government.  This case comes before the 
Board of Veterans' Appeals (hereinafter Board) on appeal from 
the Department of Veterans Affairs (hereinafter VA) regional 
office in Denver, Colorado (hereinafter RO).  This case was 
originally before the Board in May 1996, at which time the 
Board denied the veteran's claim of entitlement to a rating 
in excess of 50 percent for post-traumatic stress disorder.  
The veteran appealed that portion of the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) and in conjunction with a joint motion, 
the Court vacated the May 1996 Board decision and remanded 
the case to the Board in February 1997, for readjudication 
consistent with the joint motion.  


FINDING OF FACT

The veteran is unable to obtain or retain employment due to 
his service-connected post-traumatic stress disorder.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

With respect to the veteran's claim, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning resulting from the disability.  38 U.S.C.A. § 1155.  
The average impairment is set forth in the VA'S SCHEDULE FOR 
RATING DISABILITIES (hereinafter SCHEDULE), codified in C.F.R. 
Part 4 (1999), which includes diagnostic codes that represent 
particular disabilities.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The criteria in the SCHEDULE for evaluating the degree of 
impairment resulting from service-connected psychiatric 
disorder were changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); to be codified at 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  Where regulations change during the course of 
an appeal, the Board must determine, if possible, which set 
of regulations, the old or the new, is more favorable to the 
claimant and apply the one more favorable to the case.  
VAOGCPREC 11-97 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 

312-13 (1991).  This determination depends on the facts of 
the particular case and therefore is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.

In an undated statement received in January 1991, a VA 
psychiatrist stated that the veteran was "unable to work due 
to a mental illness."  Thereafter, a January 1991 evaluation 
from a private practitioner, diagnosed post-traumatic stress 
disorder, and found that the veteran was not "able to obtain 
and retain substantially gainful employment."  

A March 1991 VA examination reported complaints of 
nightmares, insomnia, and preoccupation.  It was noted that 
the veteran was irritable, impatient, and had outbursts 
without violence.  The veteran reported suicidal ideations, 
without plans, and being bothered by "everything."  He 
reported having a good domestic relationship.  On mental 
status examination, the veteran exhibited an isolated affect, 
sadness, and suicidal ideation.  The veteran was diagnosed 
with post-traumatic stress disorder, a recurrent major 
depressive disorder, and a compulsive personality disorder.  
In conflict with the previous opinions, the examiner 
commented that the veteran was not considered unemployable 
from a psychiatric point of view.  

At a July 1992 VA examination for compensation purposes, the 
veteran complained of World War II-related recurrent dreams, 
depression, irritability, minimal social activity, and severe 
sleep impairment.  He stated that he was upset by the Persian 
Gulf War coverage and war movies.  The veteran stated that he 
was retired "essentially because of his yelling and hollering 
at other men."  He reported that he was quite irritable and 
difficult to get along with.  The veteran stated that at times 
he was afraid to go outside, knowing that his fears were 
unfounded, but unable to control them.  The VA examiner 
observed that the veteran had a somewhat sad mood and some 
isolation of affect.  The veteran was diagnosed with 
moderately severe post-traumatic stress disorder.  

At the March 1993 personal hearing on appeal before the RO, 
the veteran testified that he was often upset, angry, nervous, 
and depressed.  He reported that he had World 

War II-related nightmares and associated impaired sleep; threw 
things when he was upset; had suicidal ideations without a 
plan; and did not socialize or like crowds.  The veteran 
stated that he was retired when his corporate division was 
sold.  He conveyed that he was last hospitalized for his 
psychiatric disability in May 1989.

A May 1994 VA psychiatric evaluation revealed that the veteran 
complained of irritability, stress, depression, and suicidal 
ideation of two weeks' duration, associated with his wife 
being diagnosed with an inoperable heart valve disorder.  The 
veteran stated that he had suicidal ideas.  The veteran was 
diagnosed with post-traumatic stress disorder; recurrent major 
depression; a not otherwise specified personality disorder; a 
passive-aggressive-obsessive personality disorder; and 
compulsive traits.
 
In a December 1995 statement, VA counselors noted that the 
veteran had ongoing episodes of rage, insomnia, nightmares, 
anxiety, and a low tolerance for stress or frustration of any 
kind, along with relationship difficulties.  The counselors 
noted that due to the veteran's emotional and physical 
problems, he was permanently unemployable.  

A psychological examination conducted in September 1998, 
reported that the veteran had limited contact with others and 
was socially impaired.  A global assessment functioning score 
of 50 was assigned.  A psychiatric examination at that time 
reported severe insomnia with almost nightly nightmares that 
woke him up in a cold sweat.  The veteran reported occasional 
flashbacks during the day, but only once or twice a year, 
accompanied by a sense of insecurity and paranoia.  On mental 
status examination, there were no delusions or hallucinations 
found, and no evidence of a thought disorder.  There was no 
organic impairment, with his recent and remote memory intact.  
The veteran was alert and oriented and was able to abstract 
thought appropriately.  The diagnoses included moderate, 
chronic post-traumatic stress disorder and dysthymia due to 
his wife's death.  The examiner assigned a global assessment 
functioning score of 60.  

Service connection is in effect for post-traumatic stress 
disorder, and a 50 percent disability rating has been assigned 
under the provisions of Diagnostic Code 9411.  A 50 percent 
disability evaluation under the old criteria is warranted for 
post-traumatic stress disorder when the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and his reliability, 
flexibility, and efficiency levels are so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 70 percent evaluation requires that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
his psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Id.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in the 
veteran's virtual isolation in the community or there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  Id.  The individual must be demonstrably unable to 
obtain or retain employment.  Id.  

In the instant case, the Board finds that the prior rating 
criteria is the set of regulations that is more favorable to 
the veteran.  The Court held that the criteria for a 100 
percent rating in 38 C.F.R. § 4.132, Diagnostic Code 9411, are 
each an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  Therefore, if the 
veteran's post-traumatic stress disorder results in either (1) 
". . . virtual isolation in the community," (2) "[t]otally 
incapacitating psychoneurotic symptoms . . .," or (3) 
"[demonstrable inability] to obtain or retain employment," a 
100 percent schedular rating would be applicable.  See 38 
C.F.R. § 4.132 (1996).  The evidence of record does not report 
findings of symptomatology of virtual isolation or totally 
incapacitating psychoneurotic symptoms.  However, there is 
evidence in the record that states that the veteran's 
post-traumatic stress disorder precludes employment.  Although 
there is an opinion in the record that the veteran is not 
unemployable due to his service-connected post-traumatic 
stress disorder, the Board finds the evidence in equipoise 
creating a reasonable doubt as to the degree of disability.  
Accordingly, such doubt will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1999).  

ORDER

A 100 percent rating for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

